DETAILED ACTION.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
Claim Objections
Claims 1, 2, 4-6, 8-14, and 21 are objected to because of the following informalities:  
Regarding claim 1, from which claims 2, 4-6, and 21 depend, in line 14, “the second locking projection” should be “the first locking projection”, as this portion of the claim is describing the interaction between the first locking aperture and first locking projection.
Regarding claim 2, in lines 2-3, the feature of the locking apertures extending from the front surface to the central opening is redundant to subject matter previously recited in claim 1.    
Regarding claim 8, from which claims 9-14 depend, in lines 10-11, “and such that” should be “such that”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 2, “a central opening” is indefinite, as it is unclear whether it is the same central opening recited in claim 1, from which claim 2 depends, or it is a different opening.  For the purpose of examination, it is assumed the same opening is being referred to.  In line 4, “the ribs” lacks antecedent basis.  For the purpose of examination, it is assumed each locking projection has ribs that are engageable with the interbody at the central opening.
Regarding claim 21, in line 1, “the locking projection” lacks clear antecedent basis, as two locking projections are previously recited.  For the purpose of examination, it is assumed at least one of the locking projections must be integrally formed with the plate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0051890 (Waugh) in view of U.S. Patent Application Publication No. 2018/0289495 (Gray).
Regarding claim 1, Waugh discloses a spinal fixation system (20/40) comprising: an interbody (20) comprising a front surface and a back surface (opposing sides of sidewall 21), a top end (22), a bottom end (23), a central opening (see Figs. 11 and 15; inner perimeter of interbody 20 forms a central opening; see also paragraph [0032], interbody 20 may be hollow), a first locking aperture (one of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end and extending from the front surface to the central opening (see Fig. 8 and paragraph [0027]), and a second locking aperture (another of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end and extending from the front surface to the central opening (mounts 60 extend through sidewall 21 into hollow interior of spacer 20, see paragraph [0027] and Fig. 8); and a plate (40) comprising a front surface (surface of plate 40 without extension 45/46), a back surface (44), a first locking projection (45/46) extending from the back surface, and at least one bone screw aperture (43) extending from the front surface to the back surface, wherein, in an assembled configuration of the plate with the interbody, the first locking projection is removably engaged with the first locking aperture of the interbody such that the first locking projection engages the interbody within the central opening (see paragraph [0027] and Fig. 8; locking projection 45/46 is elastically deformable and can be removed from the interbody via compression of the head 46 and withdrawal of the locking 
Waugh fails to disclose a second locking projection extending from the back surface of the plate similar to the first locking projection such that the second locking projection is removably engaged with the second locking aperture such that the second locking projection engages the interbody within the central opening and such that the second locking projection is unthreaded.  However, Gray discloses a spinal fixation system (1100) including an interbody (1102) and a plate (1104), wherein the plate includes two similar locking projections (1140/1142) extending from a back surface (1132) of the plate for engagement with recesses (1120/1122) of the interbody to couple the plate to the interbody (see Fig. 117 and paragraph [0263]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include a second locking projection similar to the first locking projection as suggested by Gray such that the second locking projection is unthreaded and extends from the back surface of plate and is removably engageable with a respective locking aperture of the interbody in order to provide additional securing fixation between the interbody and the plate and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
claim 21, Waugh discloses wherein the locking projection and the plate are integrally formed (see paragraph [0027] and Figs. 7 and 8; locking projection shown extending from the plate with no description that the projection is a separate piece attachable to the plate).  Alternatively, it would have been obvious for the locking projection of Waugh to be integrally formed with the plate as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together is an obvious matter of engineering design choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Gray, and further in view of U.S. Patent Application Publication No. 2018/0303629 (Lauf).
Regarding claim 2, Waugh discloses wherein the interbody comprises a central opening (see Figs. 11 and 15; inner perimeter of interbody 20 forms a central opening; see also paragraph [0032], interbody 20 may be hollow), wherein the first locking aperture and the second locking aperture (mounts 60) each extend from the front surface to the central opening (see paragraph [0027] and Figs. 8 and 15), and wherein the locking projection (45/46) is removably engaged with the locking aperture such that a locking rib (46) of the locking projection engages the interbody within the central opening (see paragraphs [0027] and Fig. 8).  Waugh fails to disclose each locking projection including multiple ribs.  However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises a stem (16), wherein the stem comprises a flex member (flexible members of 16/19 defined by slots 20, see Fig. .  
Claims 4-6, 8, 9, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Gray, and further in view of U.S. Patent Application Publication No. 2016/0128746 (Dunaway).
Regarding claims 4-6, Waugh fails to disclose wherein the plate further defines a locking cam aperture extending from the front surface to the back surface of the plate, wherein the spinal fixation system further comprises a locking cam comprising a tab and a stem, and wherein the stem of the locking cam is removably positioned within the locking cam aperture (claim 4); wherein the front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a collar, and wherein the collar of the locking cam is positioned within the locking collar recess (claim 5); and further comprising a locking collar, wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (claim 6).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate, the plate further comprising a locking cam (300) comprising a tab (302) and a stem (308), and wherein 
Regarding claim 8, Waugh discloses a spinal fixation system (20/40) comprising: an interbody (20) comprising a front surface (one of sides of sidewall 21), a top end (22), a bottom end (23), a first locking aperture (one of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end, and a second locking aperture (another of apertures 60, see Fig. 1) defined in the front surface between the top end and the bottom end; and a plate (40) comprising a first locking projection (45/46) wherein the first locking projection is unthreaded (locking projection 45/46 in the embodiment shown in Figure 8 is smooth with no discussion in the specification that this locking projection embodiment is threaded), wherein the first locking projection is claim 9, Waugh discloses wherein the plate further defines at least one bone screw aperture (43) extending through the plate from a front surface of the plate (surface of plate 40 without extension 45/46) to a back surface of the plate (44), wherein the first locking projection extends outwardly from the back surface of the plate (see Figs. 7 and 8).  
Further regarding claims 8 and 9, Waugh fails to disclose the plate comprising a second locking projection similar to the first locking projection such that the second locking projection is positionable within the second locking aperture and such that the second locking projection is removably engaged with the second lock aperture and such that the second locking projection is unthreaded.  However, Gray discloses a spinal fixation system (1100) including an interbody (1102) and a plate (1104), wherein the plate includes two similar locking projections (1140/1142) extending from a back surface (1132) of the plate for engagement with recesses (1120/1122) of the interbody to couple the plate to the interbody (see Fig. 117 and paragraph [0263]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include a second locking projection similar to the first locking projection as suggested by Gray such that the second locking projection is unthreaded, extends from the back surface of the plate, and is removably engageable with a respective locking aperture of the interbody in order to provide In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Further regarding claims 8 and 9 and regarding claims 12, and 13,  Waugh fails to disclose wherein the plate defines a locking cam aperture, wherein the spinal fixation system further comprises a locking cam comprising a stem and a tab, and wherein the stem of the locking cam is at least partially positioned within the locking cam aperture (claim 8); wherein the locking cam aperture extends from the front surface of the plate to the back surface of the plate (claim 9); wherein a front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a collar, and wherein the collar of the locking cam is positioned within the locking collar recess (claim 12); and further comprising a locking collar, wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (claim 13).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate, the plate further comprising a locking cam (300) comprising a tab (302) and a stem (308), and wherein the stem of the locking cam is rat least partially positioned within the locking cam aperture (see paragraph [0038], e.g.); wherein the front surface of the plate comprises a locking collar recess (114) surrounding the locking cam aperture, wherein the locking cam further comprises a collar (304), and wherein the collar of the locking cam is positioned within the locking collar recess (see paragraph [0038]); and further comprising a locking collar (200), wherein the locking collar is positioned within the 
Regarding claim 15, Waugh discloses a plate for a spinal fixation system, the plate comprising: a body (40) comprising a front surface (surface of plate 40 without extension 45/46), a back surface (44), and a perimeter surface between the front surface and the back surface (sidewall of body 40 between front and back surfaces, see Figs. 7 and 8); a locking projection (45/46) extending outwardly from the back surface of the body (see Figs. 7 and 8), wherein the locking projection is unthreaded (locking projection 45/46 in the embodiment shown in Figure 8 is smooth with no discussion in the specification that this locking projection embodiment is threaded); and a bone screw aperture (43) extending through the body from the front surface to the back surface.
Regarding claim 15, Waugh fails to disclose wherein the perimeter surface defines at least one tool pocket between the front surface and the back surface, the at least one tool pocket comprising a bottom pocket surface that is recessed into the body of the plate relative to the perimeter surface and a side pocket surface extending from the perimeter surface to the bottom pocket surface.  However, Gray discloses a spinal fixation system (400) including an interbody (402) and plate (404), 
Regarding claims 15, 17, and 18, Waugh fails to disclose a locking cam aperture extending through the body from the front surface to the back surface (claim 15); further comprising a locking collar recess in the front surface of the body and surrounding the locking cam aperture (claim 17); wherein the locking collar recess further comprises at least one locking rib (claim 18).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate (claim 15); wherein the front surface of the plate comprises a locking collar recess (114) surrounding the locking cam aperture (claim 17); and wherein the locking collar recess further comprises at least one locking rib (120/122) (claim 18).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate of 
Regarding claim 20, Waugh discloses wherein the locking projection (45/46) is a first locking projection.  Waugh in view of Dunaway fails to suggest wherein the plate further comprises a plurality of locking projections extending outwardly from the back surface. However, Gray discloses a spinal fixation system (1100) including an interbody (1102) and a plate (1104), wherein the plate includes two similar locking projections (1140/1142) extending from a back surface (1132) of the plate for engagement with recesses (1120/1122) of the interbody to couple the plate to the interbody (see Fig. 117 and paragraph [0263]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Waugh to include a second locking projection similar to the first locking projection as suggested by Gray in order to provide additional securing fixation between the interbody and the plate and because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Gray and Dunaway, and further in view of U.S. Patent Application Publication No. 2018/0303629 (Lauf).
claim 10, Waugh discloses wherein the interbody comprises a central opening (see Figs. 11 and 15; inner perimeter of interbody 20 forms a central opening; see also paragraph [0032], interbody 20 may be hollow), wherein each of the first locking aperture and the second locking aperture (mounts 60) extends from the front surface to the central opening (see paragraph [0027] and Figs. 8 and 15), and wherein each locking projection (45/46) comprises a rib (46) for engaging the interbody within the central opening (see paragraphs [0027] and Fig. 8).  
Waugh fails to disclose each locking projection including multiple ribs.  However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises a stem (16), wherein the stem comprises a flex member (flexible members of 16/19 defined by slots 20, see Fig. 3 and paragraphs [0042] and [0043]), and wherein the flex member comprises locking ribs (19) that engage with the interbody.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the locking projections of Waugh in view of Gray such that each locking projection includes a stem that has a flex member which comprises multiple locking ribs as suggested by Lauf in order to facilitate compression of the locking projections and entry into respective locking apertures of the interbody (see Lauf, paragraphs [0042] and [0043]).  
Regarding claim 11, Waugh discloses wherein the first locking projection comprises a stem (45), wherein the first locking projection and the plate are integrally formed (see paragraph [0027] and Figs. 7 and 8; locking projection shown extending from the plate with no description that the projection is a separate piece attachable to In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Waugh fails to disclose the stem comprising a flex member which comprises the locking rib.  However, Lauf discloses a spinal fixation system including an interbody (12) and a plate (14), wherein the plate includes a locking projection (15), wherein the locking projection (15) comprises a stem (16), wherein the stem comprises a flex member (flexible members of 16/19 defined by slots 20, see Fig. 3 and paragraphs [0042] and [0043]), and wherein the flex member comprises a locking rib (19).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify at least the first locking projection of Waugh such that the stem has a flex member which comprises the locking rib as suggested by Lauf in order to facilitate compression of the locking projection and entry into the locking aperture of the interbody (see Lauf, paragraphs [0042] and [0043]).  
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh in view of Gray and Dunaway, and further in view of U.S. Patent Application Publication No. 2014/0066997 (Humphreys).
Regarding claims 14 and 19, Waugh in view of Gray and Dunaway fails to suggest wherein the front surface of the plate further comprises a locking cam recess at least partially surrounding the locking collar recess, and wherein tab of the locking cam is movable within the locking cam recess.  However, Humphreys discloses a bone plate  wherein the front surface of the plate further comprises a locking cam recess (124) at least partially surrounding the locking collar recess, wherein the bone plate comprises a locking projection (160) including a tab (163/165), wherein the tab of the locking cam is movable within the locking cam recess (see Figs. 7 and 8).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone plate of Waugh in view of Gray and Dunaway to include a locking cam recess at least partially surrounding the locking collar recess, the tab of the locking cam movable within the locking cam recess as suggested by Humphreys in order to reduce the profile of the plate by keeping the locking cam coplanar with the front surface of the plate (see Figs. 1, 3, 7, and 8 of Humphreys) and prevent the locking cam from jutting out and damaging or irritating adjacent tissue while still allowing the locking cam to overhang adjacent bone screws and prevent the bone screws from backing out (see Fig. 8 of Humphreys).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6, 8-15, and 17-21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773